Citation Nr: 9924176	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R. F. and P. F.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement as to 
that decision was received in February 1998, a statement of 
the case was issued in June 1998, and a substantive appeal 
was received in June 1998.  In June 1999, the veteran, his 
wife, and his son testified before the undersigned member of 
the Board sitting at the RO.

The veteran's appeal also originally included the issue of 
entitlement to service connection for degenerative joint 
disease.  This issue was subsequently withdrawn by the 
veteran, however, during the June 1999 Travel Board hearing 
noted above.  See 38 C.F.R. §§ 20.202, 20.204(b) (1998).

Certain language included in the veteran's substantive appeal 
suggests that he may also implicitly be claiming that he is 
totally disabled due to service-connected disability.  This 
issue is hereby referred to the RO for development and 
adjudication. 


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as chronic depression, flashbacks, 
sleep disturbance, suicidal ideation, impaired impulse 
control and difficulty in adapting to stressful situations; 
he is unable to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 70 percent rating 
for PTSD from July 8, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14; 4.125-126, 
4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims has held that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 30 percent rating for the veteran's service-
connected PTSD is effective July 8, 1997, the date of receipt 
of the veteran's application for compensation.  

It appears that the assignment of the current 30 percent 
rating was based in large part on the report of a VA 
examination in December 1997.  At that time, the veteran 
summarized his work history and reported being married to the 
same woman for fifty-five years, with two adult children.  He 
reported he left his previous jobs "when my nerves got 
worse," and that he was never fired.  He also reported that 
he currently "fills in" as a teaching pastor at a local 
church.  He and his wife reported current complaints of 
frequent intrusive thoughts and recollections of his 
traumatic experiences during World War II, often crying about 
his experiences, distressing dreams of his traumatic 
experiences during World War II, avoidance of crowds, a 
startle response, hypervigilant behavior, chronic sleep 
disturbances, always being upset and nervous, an inability to 
concentrate, and chronic feelings of depression.

The examiner reported that the veteran's thought content and 
thought processes appeared to be within normal limits.  The 
veteran denied delusions and hallucinations, while admitting 
to suicidal ideations, but indicating no current plan.  He 
denied homicidal ideations.  The examiner indicated he could 
maintain minimal personal hygiene.  He was noted to be fully 
oriented, but his memory, concentration, and judgment 
appeared severely impaired.  His speech was noted to be 
extremely slow, his affect was flat, and his mood was 
severely depressed.  The examiner indicated the results of an 
August 1997 Mississippi Combat Stress Scale supported a 
diagnosis of PTSD under the American Psychiatric Association 
: Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The diagnoses were: (Axis I) PTSD, 
chronic, severe; (Axis II) none; (Axis III) chronic pain, 
walks with the aid of a cane; (Axis IV) a few friends, 
unemployed; (Axis V) Global Assessment of Functioning (GAF) 
41.  The examiner indicated the veteran had severe social and 
occupational impairment due to PTSD, and could not establish 
or maintain any effective social or occupational 
relationships, due solely to PTSD.

VA treatment reports dated in 1999 are of record.  A May 1999 
report listed a GAF of 40, with 45 the highest in the past 
year.  A July 1999 report indicates the veteran reported a 
recent medication change had improved his condition; he was 
sleeping better and his frustration tolerance had improved 
slightly.  That report indicated the veteran was unable to 
compete for or maintain gainful employment, and that the 
level of the medication required to control his PTSD made him 
a liability in any work setting.  A GAF score of 45 was 
noted.

During the veteran's June 1999 Travel Board hearing the 
veteran testified he had a major sleep disturbance; he cannot 
get along with people; he is nervous; he cannot be in large 
groups of people; he goes to church regularly; the 
congregation at the church consists of about 35 people; he 
cannot go out to eat in restaurants; he is not an 
argumentative person; he sees a VA counselor about 1-2 times 
per month for this PTSD symptoms; he sees a VA doctor about 
once a month; he takes Ativan (for sleep) and Paxil for his 
PTSD; he has problems with memory and concentration; and he 
has outbursts of anger.  His wife testified the family lives 
on a farm, and that they have two grown children.  His son 
testified the veteran did not come to any of his basketball 
games when he was playing, nor to his graduation, due to his 
PTSD symptoms, and that, when the veteran and his son were in 
a restaurant and saw someone the veteran knew, he could not 
remember the man's name.

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, DC 9411.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  

It appears clear from the record that the veteran's PTSD 
results in significant symptomatology.  The Board notes that 
GAF scores in the 40 range have been reported.  The GAF scale 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . . ."  Further, the veteran and family 
members testified at a personal hearing in June 1999 and also 
painted a picture of significant PTSD symptoms.  The Board 
finds such testimony to be credible, especially in light of 
the reported clinical findings and reported GAF scores.  

In view of the medical findings of flattened affect, problems 
with slow speech, impairment of memory, impaired judgment and 
disturbances of mood, the Board believes that the criteria 
for a 50 percent rating have been met.  However, the record 
also includes evidence of certain symptoms listed for a 70 
percent rating, such as suicidal ideation, impaired impulse 
control and difficulty in adapting to stressful situations.  
Moreover, in view of the comments of the examiners regarding 
the veteran's overall psychiatric condition, the Board 
further finds that the evidence shows an inability to 
establish and maintain effective relationships, at least 
outside of his immediate family.  Such findings would suggest 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 70 percent rating.   Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes here that the veteran has enjoyed a long 
marriage and there is evidence of record suggesting some 
active involvement in church related activities.  Such 
evidence appears to argue against a 70 percent rating.  
Nevertheless, after reviewing the overall record, including 
sworn testimony, and resolving all reasonable doubt in the 
veteran's favor, the Board believes that the veteran's 
disability picture more nearly approximates that contemplated 
by the criteria for a 70 percent rating.  

In closing, the Board finds that the clear preponderance of 
the evidence is against entitlement to a 100 percent rating 
under Code 9411.  There is no evidence of gross impairment of 
thought processes or communication, delusions or 
hallucinations, grossly inappropriate behavior, 
disorientation or memory loss for names of close relatives, 
occupation or own name to warrant a 100 percent rating.  

The above determination is based on application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds no indication that the veteran's PTSD is so 
unusual or exceptional that the regular schedular standards 
are inadequate to evaluate his disability.  In this regard, 
the Board notes that there has been no showing that veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors as those noted above, the Board is 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 70 percent evaluation for the veteran's 
PTSD, effective July 8, 1997, is warranted.  To this extent, 
the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

